IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT JACKSON                    FILED
                        JULY 1997 SESSION
                                                           July 29, 1997

                                                        Cecil Crowson, Jr.
                                                         Appellate C ourt Clerk
LARRY J. CAWTHON,              )    C.C.A. No. 02C01-9702-CR-00064
                               )
           Appellant,          )    SHELBY COUNTY
                               )
VS.                            )    HON. JOSEPH B. BROWN, JR.,
                               )    JUDGE
STATE OF TENNESSEE,            )
                               )    (Post-Conviction)
           Appellee.           )


FOR THE APPELLANT:                  FOR THE APPELLEE:

WILLIAM C. GOSNELL                  JOHN KNOX WALKUP
217 Exchange Avenue                 Attorney General and Reporter
Memphis, TN 38105
                                    DEBORAH A. TULLIS
                                    Assistant Attorney General
                                    450 James Robertson Parkway
                                    Nashville, TN 37243-0493

                                    WILLIAM L. GIBBONS
                                    District Attorney General

                                    JOHN CAMPBELL
                                    Assistant District Attorney General
                                    201 Poplar Avenue, Suite 301
                                    Memphis, TN 38103




OPINION FILED:



AFFIRMED - RULE 20 ORDER



JOE G. RILEY,
JUDGE
                                       ORDER


       This is an appeal from the denial of post-conviction relief. Convicted of criminal

attempt to commit rape and sentenced to twelve (12) years as a Range III, Persistent

Offender, petitioner alleges he was deprived of effective assistance of counsel at his

trial. He further contends the indictment is void. We AFFIRM pursuant to Rule 20

of the Tennessee Court of Criminal Appeals.

       Firstly, we note that petitioner does not make appropriate references to the

record in support of his argument as required by Tenn. R. App. P. 27(a)(7). The issues

are, therefore, waived. Rule 10(b), Tennessee Court of Criminal Appeals. We will,

nevertheless, address the issues.

       As to petitioner’s allegations of ineffective assistance of counsel, the trial court

found that trial counsel conducted adequate discovery, conducted an appropriate

investigation, properly discussed the case with petitioner and adequately cross-

examined the victim regarding her identification of the defendant. The trial court

concluded that petitioner indeed received effective assistance of counsel at his trial.

The record supports this finding.

       Petitioner also attacks counsel’s failure to request a special jury instruction on

eyewitness identification. State v. Dyle, 899 S.W.2d 607, 613-14 (Tenn.1995),

promulgated a new jury instruction on eyewitness identification; however, petitioner’s

case was tried and affirmed on appeal prior to the filing of the Dyle opinion. Counsel

was not ineffective for failing to request a special jury instruction on eyewitness

identification.

       As to the sufficiency of the indictment, petitioner contends his trial counsel was

ineffective for failing to attack the indictment by pre-trial motion. This issue was waived

by the failure to present it to the post-conviction court. Tenn. R. App. P. 36(a).

Furthermore, petitioner’s allegation that the indictment is fatally deficient due to the

failure to allege the requisite mens rea is without merit. See State v. Phillip Ray

Griffis, C.C.A. No. 01C01-9506-CC-00201 (Tenn. Crim. App. filed April 30, 1997, at

Nashville); State v. David L. McClure, C.C.A. No. 01C01-9505-CR-00145 (Tenn. Crim.




                                            2
App. filed April 30, 1997, at Nashville); Turner v. Harrison, C.C.A. No. 02C01-9701-CC-

00025 (Tenn. Crim. App. filed April 17, 1997, at Jackson).

       After a thorough review of the records, briefs, and the law governing the issues

presented for review, it is the opinion of this court that the judgment of the trial court

should be affirmed pursuant to Rule 20, Tennessee Court of Criminal Appeals.




                                                  JOE G. RILEY, JUDGE




CONCUR:



JOE B. JONES, PRESIDING JUDGE




DAVID H. WELLES, JUDGE




                                            3